Name: Commission Regulation (EEC) No 501/92 of 28 February 1992 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 55/66 Official Journal of the European Communities 29 . 2. 92 COMMISSION REGULATION (EEC) No 501/92 of 28 February 1992 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, \ the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation,Having regard to the Treaty establishing the EuropeanEconomic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ( 1 ), as last amended by Regulation (EEC) No 1724/91 (2), and in particular Article 2(7) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 404/92 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 404/92 to HAS ADOPTED THIS REGULATION : I Article 1 The amount of the aid provided for in Article 2 of Regu ­ lation (EEC) No 1491 /85 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 March 1 992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 28 February 1992 fixing the aid for soya beans (ECU/100 kg) Current First Second Third period period period period 3 4 5 6 Seed harvested 27,197 27,356 27,073 27,055 (') OJ No L 151 , 10 . 6 . 1985, p . 15. (2) OJ No L 162, 26. 6 . 1991 , p . 35. 0 OJ No L 44, 20. 2 . 1992, p . 27.